DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “an implanted stimulation device” and “the implanted stimulation device” amounts to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (U.S. 2008/0300660). Regarding claim 2, John discloses an external power system comprising: a user interface 125 (see Figure 1 and paragraph [0026], lines 26-29); processing circuitry 200 coupled to the user interface; a memory including instructions (it is respectfully submitted that it is inherent that there is a memory including instructions within the external device, otherwise the external device would be unable to perform the processing steps described in paragraph [0044] of John). It is respectfully submitted that the recitation “that, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: receiving data indicating an amount of stimulation therapy provided by an implanted stimulation device; comparing the amount of stimulation therapy provided to a maximum prescribed limit of stimulation; and causing the user interface to provide an indication that the maximum prescribed limit of stimulation was reached or will be reached” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 3, John discloses haptic feedback, a communication to a mobile device, or audio through a speaker (see acoustic transducers, paragraph [0026], lines 28-29).
Regarding claim 4, it is respectfully submitted that the recitation “the operations further comprise: receiving, via the user interface, information about a schedule for stimulation therapy to be provided by the implanted stimulation device; and prior to receiving the data indicating the amount of stimulation therapy provided, providing a signal to the implanted stimulation device that causes the implanted stimulation device to provide the stimulation therapy in accordance with the schedule” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured. 
Regarding claim 5, it is respectfully submitted that the recitation “the operations further comprise: receiving, by the user interface, a user request for stimulation therapy; determining the user request does not violate the maximum prescribed limit of stimulation; and responsive to determining the user request does not violate the maximum prescribed limit of stimulation, providing a signal to the implanted stimulation device that causes the implanted stimulation device to provide the requested stimulation therapy” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 6, it is respectfully submitted that the recitation “the operations further comprise: receiving, by the user interface, data indicating a schedule for the stimulation therapy to be provided by the implanted stimulation device; and determining that the requested stimulation therapy and the schedule for the stimulation therapy in combination do not violate the maximum prescribed limit of stimulation; wherein providing the signal to the implanted stimulation device that causes the implanted stimulation device to provide the requested stimulation therapy occurs further in response to determining that the requested stimulation therapy and the schedule for the stimulation therapy in combination do not violate the maximum prescribed limit of stimulation” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 7, it is respectfully submitted that “the user request” is not positively recited and, thus, the recitation “the user request includes data indicating one or more of a duration, intensity, or time for the stimulation therapy; and determining the requested stimulation therapy does not violate the maximum prescribed limit of stimulation occurs based on the data indicating one or more of a duration, intensity, or time of the requested stimulation therapy” fails to further define the claimed invention over that of the prior art.
Regarding claim 8, it is respectfully submitted that the recitation “the operations further comprise: determining the received data indicating the amount of stimulation therapy provided by the implanted stimulation device is at the maximum prescribed limit of stimulation; and responsive to determining the requested stimulation is at the maximum prescribed limit of stimulation, refraining from providing power to the implanted stimulation device for a specified amount of time” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 9, it is respectfully submitted that “refraining from providing power” is not positively recited and, thus, the recitation “refraining from providing power to the implanted device includes powering off a portion of an external power device that wirelessly provides electrical power to the implanted stimulation device” fails to define the claimed invention over that of the prior art.
Regarding claim 10, John discloses a mobile device of a user (see pager-like device in paragraph [0026]). Furthermore, the recitation “receiving information about the stimulation therapy, and wherein the operations further comprise receiving, at the processing circuitry, a communication from the mobile device, the communication indicating one or more of a stimulation schedule, a reminder sound or vibration, power on time, power off time, or information about an implanted device power setting” ” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 11, it is respectfully submitted that the recitation “the operations further comprise: quantifying an amount of stimulation provided by the implanted stimulation device over a specified period of time; and providing a notification, by the user interface, indicating the quantified amount of stimulation provided, the notification including a haptic vibration, a communication using a mobile device, or audio from a speaker” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 12, it is respectfully submitted that the recitation “the operations further comprise inhibiting further stimulation for a specified amount of time in response to the quantified amount of stimulation provided exceeding a specified threshold stimulation amount” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 13, John discloses an electrical stimulation system comprising: an implanted stimulation device 100; an external power source in communication with the implanted stimulation device, the external power source comprising: a user interface 125 (see Figure 1 and paragraph [0026], lines 26-29); processing circuitry 200 coupled to the user interface; a memory including instructions (it is respectfully submitted that it is inherent that there is a memory including instructions within the external device, otherwise the external device would be unable to perform the processing steps described in paragraph [0044] of John). It is respectfully submitted that the recitation “that, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: receiving data indicating an amount of stimulation therapy provided by the implanted stimulation device; comparing the amount of stimulation therapy provided to a maximum prescribed limit of stimulation; and causing the user interface to provide an indication that the maximum prescribed limit of stimulation has been, or is about to, be reached” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 14, John discloses that the indication includes haptic feedback from the external power source, and the system further includes a mobile device, and the indication further includes a user notification provided using the mobile device, or audio provided using a speaker of the external power source (see acoustic transducers, paragraph [0026], lines 28-29).
Regarding claim 15, it is respectfully submitted that the recitation “the operations further comprise: receiving, by the user interface, a schedule of stimulation therapy to be provided by the implanted stimulation device; and prior to receiving the data indicating the amount of stimulation therapy provided, providing a signal to the implanted stimulation device that causes the implanted stimulation device to provide the stimulation therapy in accordance with the schedule” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 16, it is respectfully submitted that the recitation “the operations further comprise: receiving, by the user interface, a user instruction for stimulation therapy; determining the user instruction does not violate the maximum prescribed limit of stimulation; and responsive to determining the user instruction does not violate the maximum prescribed limit of stimulation, providing a signal to the implanted stimulation device that causes the implanted stimulation device to provide the stimulation therapy according to the user instruction” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 17, it is respectfully submitted that the recitation “the operations further comprise: receiving, by the user interface, data indicating a schedule for the stimulation therapy; and determining that the user instruction and stimulation therapy according to the schedule for the stimulation therapy, in combination, do not violate the maximum prescribed limit of stimulation; wherein providing the signal to the implanted stimulation device that causes the implanted stimulation device to provide the stimulation therapy occurs further in response to determining that the user instruction and the stimulation therapy according to the schedule for the stimulation therapy, in combination, do not violate the maximum prescribed limit of stimulation” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 18, it is respectfully submitted that “the user instruction” is not positively recited and, thus, the recitation “the user instruction includes data indicating one or more of a duration, intensity, or time of a requested stimulation; and determining the user instruction does not violate the maximum prescribed limit of stimulation includes using the data indicating the one or more of the duration, intensity, or time of the requested stimulation” fails to further define the claimed invention over that of the prior art.
Regarding claim 19, it is respectfully submitted that the recitation “the operations further comprise: determining the received data indicating the amount of stimulation therapy provided by the implanted stimulation device is at the maximum prescribed limit of stimulation; and responsive to determining the indicated amount of stimulation is at the maximum prescribed limit of stimulation, refraining from providing power from the external power source to the implanted stimulation device for a specified amount of time” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Regarding claim 20, it is respectfully submitted that “refraining from providing power” is not positively recited and, thus, the recitation “refraining from providing power to the implanted device includes powering off the external power source that wirelessly provides electrical power to the implanted stimulation device” fails to further define the claimed invention over that of the prior art.
Regarding claim 21, John discloses a mobile device of a user (see pager-like device in paragraph [0026]). Furthermore, the recitation “receiving the stimulation therapy, and wherein the operations further comprise receiving, at the processing circuitry, a communication from the mobile device, the communication indicating one or more of a stimulation schedule, a reminder sound or vibration, power-on time, power-off time, or power setting for the implanted stimulation device” fails to further define the claimed invention over that of the prior art because it is conditional and because it is merely reciting the intended use rather than reciting how the device is programmed or configured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792